UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7187


DAVID KARL DANSER,

                  Petitioner – Appellant,

             v.

WARDEN STANSBERRY,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:07-cv-00271-JBF-TEM)


Submitted:    November 17, 2009             Decided:   November 23, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Karl Danser, Appellant Pro Se.     Joel Eric Wilson,
Assistant United  States Attorney, Norfolk,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David   Karl     Danser,   a   federal    prisoner,          appeals   the

district     court’s   order     denying     his     motion        to    reopen    his

previously dismissed 28 U.S.C. § 2241 (2006) petition.                       We have

reviewed the record and find no reversible error.                       Accordingly,

we affirm for the reasons stated by the district court.                            See

Danser v. Stansberry, No. 2:07-cv-00271-JBF-TEM (E.D. Va. Apr.

16, 2009).     We dispense with oral argument because the facts and

legal    contentions   are     adequately    presented        in    the    materials

before   the   court   and    argument     would   not   aid       the    decisional

process.

                                                                            AFFIRMED




                                       2